MEMORANDUM AND ORDER
BALLANTINE, District Judge.
This matter is submitted to the Court for preparation and entry of an interlocutory Judgment. The issue before the Court is the extent to which the defendants, certain county officials and employees of Metropolitan Correctional Services Department, referred to hereinafter collectively as MCSD, are required to comport to the decision in Bounds v. Smith, 430 U.S. 817, 97 S.Ct. 1491, 52 L.Ed.2d 72 (1977). Pursuant to this Court’s Order, MCSD has tendered a plan which the Court has examined and considers to be basically acceptable.
Appended to the proposal is an inventory of available books. Obviously, a jail inmate would have no conceivable need for such esoteric volumes as The Estate Planner’s Handbook or Neal’s Valuation Under Eminent Domain, nor is it foreseeable that he would need access to statutes of other states.
Plaintiff has objected to defendant’s plan and urges the Court to establish a full-scale law library staffed by professional library scientists. Bounds does not go this far. Plaintiff loses sight of the fact that Bounds dealt with the entire North Carolina prison system, consisting of 77 units scattered throughout 67 counties and housing about 13,000 inmates. We are concerned with one unit with a daily population of 400 to 650 inmates, with an average duration of confinement of about one week. It would be absurd to establish a complete library in the MCSD.
Bounds v. Smith, supra, does not require the establishment of a library. In Bounds the Court said:
“It should be noted that while adequate law libraries are one constitutionally acceptable method to assure meaningful access to the courts, our decision here, as in Gilmore, does not foreclose alternative means to achieve that goal.

% # ‡ ‡ # ‡

Nevertheless, a legal access program need not include any particular element we have discussed, and we encourage local experimentation. Any plan, however, must be evaluated as a whole to ascertain its compliance with constitutional standards.” 430 U.S. 830, 97 S.Ct. 1499.
We must now determine what research materials should be made available to the inmates. O’Bryan v. County of Saginaw, Michigan, 437 F.Supp. 582 (E.D.Mich.1977), dealt with this question and the Court ordered the County to furnish its jail inmates with access to Titles 18, 28 and 42 of the United States Code Annotated and a manual on prisoners’ civil rights. Id., p. 601.
The Court believes that the library in O’Bryan was overly meager and will order that:
*5381. Defendant will purchase and keep available at all reasonable times for use by inmates: Federal Rules of Criminal Procedure, Federal Rules of Evidence, Federal Rules of Appellate Procedure, Title 18, United States Code, Crimes and Criminal Procedure, published by West Publishing Company; Federal Rules of Civil Procedure, Federal Rules of Evidence, Federal Rules of Appellate Procedure, Title 28, United States Code, Judiciary and Judicial Procedure, published by West Publishing Company; Brickey’s Kentucky Criminal Law; Black’s Law Dictionary or its equivalent; Kentucky Penal Code, K.R.S. Chapters 500 to 534; Kentucky Rules of Criminal Procedure.
The Trustees of the Jefferson County Law Library have manifested a willingness to make the resources of the library available to inmates, subject to reasonable restrictions. For this offer, the Court is grateful.
We turn next to the procedure for making the materials available. Obviously, reasonable restrictions may be imposed and, to this end, the Court approves, adopts and incorporates by reference the document styled “Metropolitan Correctional Services Department Policy Statement”. The document is attached hereto as an appendix to this Memorandum.
The Court further orders that the cost of repairing or replacing materials damaged or destroyed while charged out to MCSD is to be borne by MCSD, subject to its right to reimbursement by the inmate causing the damage or destruction.
MCSD will be directed to display this Memorandum and Order in at least three (3) locations in its facility in the Jefferson Hall of Justice and at least once in any other facility which it may operate.
This matter is retained on the Court’s docket for further consideration of other issues raised herein.
IT IS SO ORDERED this 20th day of October, 1978.
Metropolitan Correctional Services Department
POLICY STATEMENT
Subject: LAW LIBRARY LOAN PROGRAM Code:
Date:
10-2-78
[[Image here]]
OBJECTIVE: To provide all permanently housed inmates of the Metropolitan Correctional Services Department with the opportunity to conduct legal research and case preparation while maintaining the highest level of privacy and security possible.
POLICY: Each prisoner is responsible for any books which he/she receives.
The number of law books allowed will be at least two (2) books per inmate per loan period.
DEFINITIONS:
Permanently Housed Inmates — Any inmate who has been processed, classified and assigned to a permanent housing area.
Legal Resource Officer — Those personnel trained and assigned the task of obtaining requests for legal materials, procuring, inspecting, distributing, and collecting the materials.
Legal Resource Coordinator — (L.R.C.) The person designated to review requests, coordinate the inspection, transportation, distribution and collection of materials.
*539BOOK REQUISITIONS:
1. The prisoner will submit a request for the desired books to the Correctional Aide.
2. The Correctional Aide will:
a. Collect the request forms.
b. Check to insure that the form is properly completed.
c. Submit the forms to the Legal Resource Coordinator.
3. The Legal Resource Coordinator will:
a. Compile a list of the books needed.
b. Give a copy of the list to the Legal Resource Officer designated to pick up the books on that day.
4. The designated Legal Resource Officer will go to the Law Library twice daily to gather the desired books and transport them back to Metropolitan Correctional Services Department.
a. Locate the books in the library.
b. Request the Metropolitan Correctional Services Department stamp from the Circulation Assistant.
c. Stamp and initial the checkout card in each book.
d. Present the cards and the books to the Circulation Assistant.
e. After the Circulation Assistant checks the cards and books, transport the books to Metropolitan Correctional Services Department.
5. The Legal Resource Officer will:
a. Inspect for contraband and damage and deliver the books to the appropriate floor and Dorm/Walk noting any existing damage on the book request.
b. Have the prisoner initial the form, indicating that the book has been received.
c. File the form.
SUPPLY OF MATERIALS OTHER THAN BOOKS:
1. Indigent inmates may request paper, pen, and mailing materials from the Correctional Aide.
2. The Correctional Aide will check the inmates account to verify that he/she qualifies as indigent and proceed according to standard procedures as detailed in Policy # 500.19 of the Metropolitan Correctional Services Department Policy and Procedure Manual.
3. Upon request an instructions manual of basic legal research and terminology will be supplied by the Correctional Aide to any inmate involved in legal preparation.
TYPEWRITER:
1. Inmates who request the use of a typewriter for the final preparation of legal material for presentation to the court may have access to the typewriter as one becomes available.
2. The following is the procedure for typewriter use:
a. The inmate will place a request for the typewriter with the Correctional Aide.
b. The Correctional Aide will notify the floor Security Supervisor.
c. The floor Security Supervisor will, when a typewriter is available:
(1) Have the typewriter placed in a secured attorney booth or in the education area.
(2) Have the inmate and his/her materials transported to the prepared area.
(3) Lock the inmate in the room with the materials and typewriter.
(4) Have the floor officers visually check on the inmate every thirty (30) minutes without disturbing him/her.
(5) When the inmate is finished; or the standard operation of the institution dictates (e. g. mealtime, court, shakedown, etc.) the inmate will be transported back to his/her housing area.
USE OF LOCAL MATERIALS:
1. Law books, papers, etc. may be used by the inmate in his/her housing area for purposes of research and preparation of litigation as long as such research does not conflict with the standard operation of Metropolitan Correctional Services Department.
*540RETURN OF BOOKS:
1. Books on loan from the Law Library may be kept for a period of twenty-four (24) hours.
2. If an inmate wishes to renew a book, he/she will request to renew when the Legal Resource Coordinator comes to collect the materials.
3. The Legal Resource Corrdinator will:
a. Pick-up the books from the inmates twice daily at 9:30 A.M. and 3:00 P.M.
b. Inspect the books for damage, noting any damage and the inmate involved.
c. Instruct the designated Legal Resource Officer to return the books to the Law Library.
4. The Legal Resource Officer will transport the books and accompanying damage list to the Law Library and deliver them to the Circulation Assistant.
5. All books checked out on Fridays will be collected by the Correctional Aide, on Saturday, inspected for damage and stored in the respective floor control area for return by the Corrdinator on Monday.
DAMAGED LAW MATERIALS:
1. Any materials damaged will be reported by the Legal Resource Coordinator on a Damage Report Form and copies sent to the Law Librarian, Director of Operations and Superintendent of Correctional Services.
2. If the damage is caused by an inmate:
a. A Disciplinary Action Form will be completed by the Legal Resource Coordinator.
b. Disciplinary action against the inmate will take the form of;
(1) Reimbursement for the materials and;
(2) A maximum of three (3) days segregation for damage, and/or
(3) A maximum of ten (10) days segregation for the destruction of the material, and
(4) Loss of Library privileges during the segregated period.
3. A disciplinary hearing will be executed before any disciplinary action may be imposed in accordance with the policies and procedures detailed in Policy # 700.00 of the Metropolitan Correctional Services Department Procedure Manual.
4. Reimbursement for a lost or destroyed book will consist of the current replacement cost plus a five dollar ($5.00) processing fee in accordance with the policy of the Jefferson County Law Library.
RESTRICTIONS:
1. An inmate may request the assistance of a “jail house lawyer” — an inmate with legal knowledge — but such collaboration will be allowed only to the extent that it does not present a threat to institutional security.
2. If an inmate requests a book which is not available, he/she will receive notice and his/her name will be placed on a waiting list for the book per Law Library Policy for all users. When the book becomes available, the inmate will be notified and allowed to use it.
If the book is not among the collection of the Jefferson County Law Library, the Librarian will attempt to obtain a copy from another Law Library via an inter-library loan program.
3. No photocopying is available — if photocopies are requested, the Legal Resource Coordinator will supply the inmate with a list of Law Libraries which will provide photocopy services to prisoners upon request.
4. An inmate may use a book for a twenty-four (24) hour period after which it may be renewed for an additional twenty-four (24) hour period, if no other requests for said book have been made. At the end of the renewal period, the book must be returned to the Law Library for at least twenty-four (24) hours before another request may be submitted by that inmate for the same book.
5. In compliance with current Library policy, there will be no weekend lending service available.